Shaw, C. J.
The decision of this case may be considered perhaps as influenced rather than decided by St. 1859, c. 67, because that act was passed after many of these proceedings.were had. But it is believed that in no case was the law more stringent than it is made by the statute. In the first place it requires an application to the selectmen or mayor and aldermen, within one year after the completion of the work. It then makes it the duty of the selectmen or mayor and aldermen to act upon such claim, and either allow it or disallow it, within six months from the time when it is thus made. But of course the petitioner cannot be responsible that they will so act; though their failure to give any answer within six months may be regarded as a neglect or refusal, at his option, so as to enable him to pursue his other remedy by applying for a jury, which must be done by filing his petition for a jury before the proper tribunal within one year.
*218In looking at the facts in the present case the petitioners have, we think, seasonably made their complaint, and have not failed to comply with the directions of the law in this respect. The change of grade was effected by votes passed at a period somewhat anterior to 1855, at various times. But the whole work was completed before the spring of 1855, and a claim was made in February 1856, within one year, which was clearly seasonable, as the law then stood.
When, by one act, damage is to be recovered in the same manner as prescribed in another, the time of limitation is included. Call v. County Commissioners, 2 Gray, 232. Now, though it was the duty of the mayor and aldermen formally to 'decide on the petitioners’ claim within six months, the petitioners are not to be affected by the failure of the mayor and aldermen to perform that duty; and when they did pass a vote in December 1856, the petitioners acquired a right to file their petition for a jury at any time within one year, and filed it at September term 1857, and the court are of opinion that they were barred by no limitation from doing so.

Exceptions overruled.